Citation Nr: 0111312	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a 
shrapnel wound of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied, as not well grounded, 
the veteran's claim of entitlement to service connection for 
the residuals of a shrapnel wound of the right lower 
extremity.  The veteran perfected a timely appeal of this 
determination to the Board.


REMAND

The veteran contends, in essence, that service connection for 
the residuals of a shrapnel wound of the right lower 
extremity is warranted because he sustained a shrapnel wound 
of the right lower extremity the same time he sustained a 
similar injury in left lower extremity.  In this regard, the 
Board observes that, in March 1999, the RO established 
service connection for the residuals of a shrapnel wound of 
the left lower extremity, Muscle Group XI, based in part on 
July 1966 "Report of Wound/Injury" showing that the veteran 
sustained a superficial shrapnel wound in his left leg 
earlier that month.  The Board notes that the form initially 
indicated that the wound was sustained in his right lower 
extremity, but was changed or corrected.  In granting service 
connection, the RO also cited to the veteran's March 1969 
Report of Medical Examination at service separation, which 
reflects that he had a shrapnel wound of left lower leg 
measuring two inches by 1/2 inch; no right lower extremity 
wound was reported.

As the veteran's representative points out in January 2001 
written argument, because the RO denied this claim on the 
basis that it determined that it was not well grounded, under 
the law in effect at that time, the veteran was not afforded 
a pertinent VA examination.  Since that time, however, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  The veteran's representative argues 
that, pursuant to the new law, this claim must thus be 
remanded to afford the veteran a VA examination.  In this 
regard, the Board observes that the change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001); VAOPGCPREC 11-2000 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In sum, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, including the 
June 2000 report prepared by his private physician, Dr. 
William Fink, showing that he suffers from current right 
lower extremity disability, the Board agrees with the 
veteran's representative that this claim must be remanded to 
afford him an appropriate VA examination.  In the examination 
report, the examiner must offer an opinion, subsequent to his 
or her review of the record, as to whether it is at least as 
likely as not that the veteran has a the residuals of a 
shrapnel wound of the right lower extremity that is related 
to his military service.  See Pond v. West, 12 Vet. App. 341, 
346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
Prior to scheduling such an examination, however, all 
outstanding treatment records must be associated with the 
claims folder.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

Finally, the Board observes that, in adjudicating this claim, 
the RO has not, to date, considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the veteran's combat service, in 
reconsidering this issue, the RO must specifically consider 
that law and regulation.  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for any residuals of a shrapnel 
wound of the right lower extremity from 
any facility or source identified by the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's pertinent treatment at the 
Altoona, Pennsylvania, VA Medical Center 
as well as from Dr. William Fink.  The 
aid of the veteran and his representative 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should afford the veteran an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
right lower extremity problems found to 
be present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination reports.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran has wound 
residuals of the right lower leg that are 
consistent with the service-connected 
left leg shrapnel wound residuals; that 
is, is there any existing abnormality of 
the right lower leg that appears to have 
been incurred at the same time and in the 
same manner as the wounds of the left 
leg?  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  In 
addition, the RO must specifically 
consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


